Name: Commission Regulation (EEC) No 1242/90 of 11 May 1990 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5 . 90 Official Journal of the European Communities No L 121 /9 COMMISSION REGULATION (EEC) No 1242/90 of 11 May 1990 fixing the rate of the aid for dried fodder Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (*), as last amended by Regulation (EEC) No 1110/89 (6), the average world market price for the products described in the first and third indents of Article 1 (b) of Regulation (EEC) No 111 7/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus determined is used to fix the aid rate applicable on the following month ; Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder f), as last amended by Regulation (EEC) No 2293/89 (8); THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 2275/89 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price, aid is granted for dried fodder as described under Article 1 (b) and (c) of that Regulation and obtained from fodder plants harvested in the Community ; whereas that aid takes account of a percentage of the difference between these two prices ; Whereas this percentage and the guide price were fixed by Council Regulation (EEC) No 1 192/90 (3) for the marketing year 1990/ 1991 ; Whereas, in the absence of an intervention price for barley for the 1990/91 marketing year, the rate of the aid in case of advance fixing for the months concerned were fixed on the basis of Commission proposals to the Council and should be confirmed or replaced once the intervention price for barley for the 1990/91 marketing year is known ; Whereas the prices fixed by the Council are to be reduced in accordance with Article 2 of Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1 990/9 1 marke ­ ting year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (4); Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Whereas, in accordance with Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to determine the average world market price, that price is determined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1 528/78 ; Whereas, pursuant to Article 1 1 of Regulation (EEC) No 1417/78, when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78, the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1117/78 ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down 0 OJ No L 171 , 28. 6. 1978, p. 1 .(') OJ No L 142, 30. 5 . 1978 , p. 1 . (2) OJ No L 218, 28 . 7 . 1989, p. 1 . (3) OJ No L 119, 11 . 5 . 1990 . b) OJ No L 83 , 30. 3 . 1990, p. 102. 0 OJ No L 118, 29. 4. 1989, p. 1 . 0 OJ No L 179, 1 . 7. 1978, p. 10 . 8 OJ No L 218, 28. 7. 1989, p. 30. No L 121 /10 Official Journal of the European Communities 12. 5. 90 in Article 3 (3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a conversion rate based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 1636/87 (2),  for other currencies a conversion rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and on the aforesaid corrective factor ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, pursuant to Article 120 ( 1 ) of the 1985 Act of Accession, the Spanish price must be aligned with the common price in accordance with the method laid down in Article 70 of that Act ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the additional aid applicable in these two Member States is to be adjusted by an amount equal to the amount of customs duties on imports of these products from third countries ; whereas, in addition, in Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2. The rate of the aid in case of advance fixing for the 1990/91 marketing year shall, however, be confirmed or replaced with effect from 14 May 1990 to take into account the guide price which is fixed for dried fodder for the 1990/91 marketing year. Article 2 This Regulation shall enter into force on 14 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p . 1 . (2) OJ No L 153, 13 . 6. 1987, p . 1 . 12. 5 . 90 Official Journal of the European Communities No L 121 / 11 ANNEX to the Commission Regulation of 11 May 1990 fixing the rate of the aid for dried fodder Aid applicable from 14 May 1990 to dried fodder : (ECU/tonne) Fodder dehydrated by artificial heat drying Protein concentrates Fodder otherwise dried Spain Portugal Other Member States Portugal Other Member States Aid 77,850 85,433 86,470 52,493 53,530 Aid in. case of advance fixing for the month of : (ECU/tonne) June 1990 (') 77,876 85,460 86,496 52,520 53,556 July 1990 (') 80,374 87,986 88,994 55,046 56,054 August 1990 ( ») 80,374 87,986 88,994 \\ 55,046 56,054 September 1990 (') 79,769 87,374 88,389 Il 54,434 55,449 October 1990 (') 81,827 89,455 90,447 Il 56,515 57,507 November 1990 (') 80,576 88,190 89,196 55,250 56,256 December 1990 (') 80,576 88,190 89,196 Il 55,250 56,256 January 1991 (2) 0,000 0,000 0,000 Il 0,000 0,000 February 1991 (2) 0,000 0,000 0,000 \I 0,000 0,000 March 1991 (2) 0,000 0,000 0,000 0,000 0,000 (') Subject to the fixing for the 1990/91 marketing year of the guide price for dried fodder and the intervention price for barley. (2) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .